Citation Nr: 0727051	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  94-14 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral leg and ankle 
conditions, claimed as secondary to service-connected pes 
planus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1962 to June 1965 
and from September 1965 to July 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which, in pertinent part, denied service 
connection for bilateral leg and ankle conditions. 

The veteran testified before a Member of the Board in 
February 1996.  A transcript of that hearing is of record.  
Since that hearing, that Member has departed the Board.  The 
veteran was afforded an April 2007 hearing before the 
undersigned at the RO.  A transcript has been associated with 
the file.

The Board previously remanded this case in April 1996, May 
1998, September 2004 and February 2007.  It returns now for 
appellate consideration.  


FINDINGS OF FACT

1.  The veteran is service connected for bilateral pes 
planus.

2.  The veteran's pes planus is at least as likely as not the 
cause of the veteran's chronic bilateral leg pain and ankle 
arthralgia and capsulitis.


CONCLUSION OF LAW

The veteran's chronic bilateral leg pain and ankle arthralgia 
and capsulitis are the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

The claim of service connection has been granted, as 
discussed below.  As such, the Board finds that any error 
related to the VCAA on that claim is moot.  See 38 U.S.C. §§ 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006). 

II. Service Connection

The veteran contends that he is entitled to service 
connection for ankle and leg condition as a result of his 
service connected pes planus.  For the reasons that follow, 
the Board agrees.

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2006).  The Court of Appeals for Veterans Claims 
has construed this provision as entailing "any additional 
impairment of earning capacity resulting from an already 
service connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service connected condition."  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  Establishing service connection 
on a secondary basis essentially requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service connected disability.  Id.

The RO granted service connection for the veteran's pes 
planus in a July 2006 rating decision.  The veteran's pes 
planus progressed to the point of triple arthrodesis and 
fusion of the bones in both feet.  

Records submitted by the veteran show that he has long 
complained of pain from his feet which spreads up through his 
ankles to his knees.  While the veteran has had many 
evaluations since he initiated the instant claim in 1992, the 
veteran reported ankle surgery in July 1998.  The first VA 
treatment record of an ankle disorder appears in April 1999.  
On review of x-rays, the treating doctor diagnosed him with 
ankle problems due to his foot surgeries and some 
degenerative joint disease changes.  The doctor also thought 
that the veteran might have degenerative joint disease of the 
knees, but this was ruled out by x-rays.  A June 2006 VA 
treatment record indicates that the veteran has chronic pain 
in the limb with ankle arthralgia and capsulitis with 
degenerative changes.

The Board finds that the veteran's ankle and leg conditions 
are causally related to his service connected pes planus.  A 
May 2007 statement submitted by a VA doctor indicates that 
the veteran is experiencing chronic pain in his ankles and 
legs due to abnormal positional and mechanical stress which 
is the result of his foot disability.  The doctor, a 
specialist in podiatry, has treated the veteran on several 
occasions and therefore had some familiarity with the 
progress of his disabilities.  A contrary opinion was offered 
in July 2006 by a physician's assistant.  The physician's 
assistant had the veteran's claims file and a full view of 
the facts of the case.  The Board finds that the podiatrist's 
opinion outweighs the physician's assistant's and finds that 
the evidence that the veteran's ankle and leg pain is related 
to his pes planus is at least in equipoise.  As such, service 
connection is warranted.  See Allen, supra; see also Gilbert, 
supra.  


ORDER

Entitlement to service connection for bilateral leg and ankle 
conditions, claimed as secondary to service-connected pes 
planus is granted.




____________________________________________
ROBERT E. SULLIVAN
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


